Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 02/23/2022 are entered.
Claims 1-4, 6-21 are pending.
Previously-established rejections made under Section 35 USC 112 are withdrawn in light of amendments.
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are moot in view of a new ground of rejection to address the amendment.
The examiner however would like to reiterate that the claims are constructed in such a way that the claimed process is defined by intended results rather than specifically specifying how the arms should be moved (i.e. distance calculation, recognition of destination and origin point etc.…). The term “such that” describes a result/effect. It does not describe any specific movement plan at all.  It is vague to the audience whether the arm is moved randomly in a trial-and-error manner until it reaches the desired location, or whether a distance of movement was calculated beforehand. Therefore, so long as ANY references disclosing a reflection of the sheath being at a location beyond a catheter sheath interface, it meets the limitations.  Applicant cannot demand more from the references than the amount of details presented in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 2014/0270445) in view of Friedman et al. (2017/0261378).

As to claim 1:
Kemp discloses an image processing apparatus (Fig. 3-6 for example) comprising:

a reference arm; a sample arm; (¶0064, reference arm and sample arm)
 a catheter; (¶0006, catheter)
¶0078, Fig. 18, a catheter sheath that sheaths a catheter)
and
one or more processors (¶0009, processor) configured to perform an adjustment procedure comprising steps of:
obtaining an image having an imaged field of view; (see at least Fig. 18 for example, image having a field of view)
obtaining reflections from the catheter; (See at least ¶ 0052, 0056, obtaining a plurality of reflections, see also Fig. 18, 211 comprises reflections of the catheter, see also 12, 13, and 15)

 placing a reflection defining the catheter sheath at a location beyond a catheter outer sheath interface (See Fig. 18, ¶0076, 0077, which illustrates a tomographic scan of vessel 101 before calibration through image adjustment. In this configuration, the catheter is physically placed the vessel such that a view of Fig. 18 is captured. A reflection of outer surface of the catheter appears as ring 211 (seen by the catheter), and a calibration mark 219 (not yet aligned). Since the catheter can see and capture its own reflection (as ring 211), therefore this catheter is placed in manner such that the reflection is at a location beyond the location of the actual catheter outer sheath interface)

Adjusting the image so that the reflection defining the catheter sheath moves from the location beyond the catheter outer sheath interface to a location where it coincides with an expected sheath outer dimeter location (See ¶0090, abstract, adjustment of image can be done by transforming the dataset/on-screen image. See Fig. 20, the uncalibrated depiction where the sheath reflection line 211 is detected within vicinity of desired point 221, and displaced from calibration mark 215, thus causing unwanted obstruction in view. See Fig. 21, after adjustment, the sheath line is now shifted to be aligned with the calibration mark) See further discussions in ¶0087, a calibration value for adjusting the catheter is determined based on analysis of reflection. See ¶0060, 0068-0073, 0077-0079, 0082-0083 discussion of reflection identified as that of catheter sheath that can overlap the subject feature (desired) as well as the correction, i.e. calibration process)

Kemp does not particularly indicate “sending instructions to change the length”. 
Friedman also discloses in a same field of endeavor in which to adjust the catheter for calibration purpose in which reference arms is moved by a motor and controlled by a processor, i.e. receiving instructions from the processor) (¶0007, 0111, 0190 and controlled by processor for movements)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Kemp that.  As Kemp’s reference arm achieved the location beyond the catheter outer sheath as seen in Fig. 18 and 20, such a placement can be contemplated by one of ordinary skilled in the art as result from receiving instruction from a processor, such as evidenced in Friedman’s disclosure. Such implementation promotes flexibility as the system allows more ways to manipulate the system.


As to claim 16:
Abstract), the method comprising:

Obtaining an image comprising reflections from a catheter; (See at least ¶ 0052, 0056, obtaining a plurality of reflections, see also Fig. 12, 13, 15) and

 placing the reference arms such that a catheter sheath is at a location beyond the catheter outer sheath interface. (See Fig. 18, ¶0076, 0077, which illustrates a tomographic scan of vessel 101 before calibration through image adjustment. In this configuration, the catheter is physically adjusted into the vessel such that a view of Fig. 18 is captured. A reflection of outer surface of the catheter appears as ring 211 (seen by the catheter), and a calibration mark 219 (not yet aligned). Since the catheter can see and capture its own reflection (as ring 211), therefore this catheter is placed in manner such that the reflection is at a location beyond the location of the actual catheter outer sheath interface)

sending instruction so as to adjust the image so that the reflection defining the catheter sheath moves from the location beyond the catheter outer sheath interface to a location where it coincides with an expected sheath outer dimeter location (See ¶0090, abstract, adjustment of image can be done by transforming the dataset/on-screen image. See Fig. 20, the uncalibrated depiction where the sheath reflection line 211 is detected within vicinity of desired point 221, and displaced from calibration mark 215, thus causing unwanted obstruction in view. See Fig. 21, after adjustment, the sheath line is now shifted to be aligned with the calibration mark) See further discussions in ¶0087, a calibration value for adjusting the catheter is determined based on analysis of reflection. See ¶0060, 0068-0073, 0077-0079, 0082-0083 discussion of reflection identified as that of catheter sheath that can overlap the subject feature (desired) as well as the correction, i.e. calibration process

Kemp does not particularly indicate “sending instructions to change the length”. 
Friedman also discloses in a same field of endeavor in which to adjust the catheter for calibration purpose in which reference arms is moved by a motor and controlled by a processor, i.e. receiving instructions from the processor) (¶0007, 0111, 0190 and controlled by processor for movements)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Kemp that.  As Kemp’s reference arm achieved the location beyond the catheter outer sheath as seen in Fig. 18 and 20, such a placement can be contemplated by one of ordinary skilled in the art as result from receiving instruction from a processor, such as evidenced in Friedman’s disclosure. Such implementation promotes flexibility as the system allows more ways to manipulate the system.

Claim 20 is directed to a storage medium storing a program for causing a computer to execute the image processing method for an image processing apparatus, the method is similar to claim 16 and is thus rejected by the same reasoning.

As to claim 21:
VDL may be moved to a new position as an adjustment of the distance Zc - Zs and “changing the length of the reference path 915 so that z-offset is zero” ¶0090, since the offset for reflection zero, and if Dcath/2 length could cause no more reflection issue, then Kemp’s distance satisfy the condition of Dcath)

As to claim 2, 17:
Kempt in view of Friedman discloses the image processing apparatus according to claim 1/16, wherein the adjusting the image step involves padding pixels at a lowest depth. (See Kempt, Fig. 12, ¶0054, lowest depth is the furthest right hand-side on the horizontal axis of the B-scan.  See Fig. 21, new pixels are added to the lowest depth of the B scan.)

As to claim 3:
Kempt in view of Friedman discloses the image processing apparatus according to claim 2, wherein padding pixels at a lowest depth comprises padding all frames with the same number of pixels. (See Kempt, ¶0006, a plurality of images are calibrated. See Fig. 21 and associated texts, the amount of data (i.e. pixels) on the image B-scan is same with data shift out in volume)



As to claim 4:
See Kempt, ¶0083-0085, ¶0067-0075, and discussion of a continuous process of adjustment before display)

As to claim 18:
Kempt in view of Friedman discloses the image processing apparatus according to claim 16, wherein the adjusting the image step shifting pixels from the highest depth into the lowest depth. (¶0063-0064 of Kempt, pixels at y=0 (i.e. highest is shifted towards the opposite direction as lowest depth possible that does not produce warping)

As to claim 6:
Kempt in view of Friedman discloses the image processing apparatus according to claim 2, wherein the adjusting image step is done continuously during an image acquisition. (See Kempt, ¶0083-0085, ¶0067-0075, and discussion of a continuous process of adjustment before display)

As to claim 7:
Kempt in view of Friedman discloses the image processing apparatus according to claim 6, wherein the continuous adjustment is done line-by-line. (Kempt, 0057, 0076, 0085, reflection are detected for each scan line and is analyzed in the adjustment process)
As to claim 8, 19:
Kempt in view of Friedman discloses the image processing apparatus according to claim 1, wherein the step of sending instruction to change the length of the reference arm is implemented during initial calibration of the image processing apparatus. (See Kempt, Abstract, ¶0083-0085, ¶0067-0075, and discussion of a continuous process of adjustment as part of the calibration process before use)
As to claim 10:
Kempt in view of Friedman discloses the image processing apparatus according to claim l, Kempt further comprising a light
source. ¶0033, light source.

As to claim 11:
Kempt in view of Friedman discloses the image processing apparatus according to claim 1, further comprising a splitter. Kemp, ¶0045, splitter.


As to claim 13:
Kempt in view of Friedman discloses the image processing apparatus according to claim 1, Kempt further comprising a display. (See ¶0006, display)

As to claim 14:
Kempt in view of Friedman discloses the image processing apparatus according to claim 1, wherein the image processing apparatus implements an imaging modality which is time domain optical coherence tomography, spectral domain optical coherence tomography, or frequency domain optical coherence tomography. (See Kempt, ¶0002)

As to claim 15:






As to claim 9:
Kempt in view of Friedman discloses the image processing apparatus according to claim l,  and regarding the one or more processors is further configured to send instructions to change the length of the reference arm so the reflection defining the catheter sheath is adjusted to a location on the image where reflections from the catheter do not wrap and/or overlap a desired field of view.
Friedman also discloses in a same field of endeavor in which to adjust the catheter for calibration purpose in which reference arms reflection are adjusted to remove any undesired reflection. (See ¶0007, 0081, 0100, 109, where adjusting comprising adjust reference arm position to align the distal tip of the catheter with optical path length)




As to claim 12:

Friedman in a related field discloses the OCT system to have a reflector such as a reference mirror, See ¶0005, 0115.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Kemp’s system to include a reference mirror.  Such implementation allows flexibility in adjusting reference path in operation, See Friedman, ¶0005.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Labrousse (US 2017/0014097) - A catheter includes a hollow body which extends longitudinally and has at least one first side window and a probe emitting a wave beam, the first side window allowing the radiation of the beam in a region next to the catheter for generating imaging, the catheter also including a longitudinal guiding device allowing a transmission of a movement to an intervention element, the intervention element moving in at least an area of the beam, the intervention angle between the first intervention element and the axis of the catheter being controlled by a remote control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645